Citation Nr: 1000069	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-32 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back condition, 
including as secondary to service-connected residuals of a 
gunshot wound.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected residuals of a gunshot wound.

3.  Entitlement to an increased rating for a scar and 
residuals of a gunshot wound, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1975 to 
September 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Paul, Minnesota Regional Office 
(RO). 

The veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in September 
2008.

The issues of entitlement to service connection for a back 
condition on the merits, entitlement to service connection 
for an acquired psychiatric disorder, and an increased rating 
for a scar and residuals of a gunshot wound are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a back 
condition was previously denied by the RO in July 2004 on the 
basis that the Veteran had not submitted new and material 
evidence, showing a current back disability related to 
service, or to service connected disability.  The Veteran did 
not initiate an appeal of the decision.

2.  Additional evidence presented since the prior decision 
raises a reasonable possibility of substantiating the claim 
for service connection for a back condition.


CONCLUSIONS OF LAW

1.  The prior RO decision of July 2004 denying entitlement to 
service connection for a back condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a back 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  In this case, the 
Veteran contends that the RO erred in refusing to reopen and 
grant his claim for service connection for a back condition.  
He asserts that on the basis of evidence he has now 
submitted, he meets the legal and factual criteria for 
service connection.  

The Veteran had previously filed a claim for this issue in 
August 2001, seeking to service connect the back pain he was 
experiencing.  The RO denied his claim in February 2002.  In 
making its decision, the RO examined the Veteran's service 
treatment records and the medical records associated with the 
Veteran's claims file.  

In its February 2002 rating decision, the RO denied the 
Veteran's claim as it found no evidence a back disability had 
its onset in service, or was related to a service connected 
disability.  The RO notified the Veteran of its decision and 
of his right to appeal in a February 2002 letter.  The 
Veteran did not file a Notice of Disagreement, so the rating 
decision became final based upon the evidence then of record.  
38 U.S.C.A. § 7105(c).  A July 2004 rating action, denied the 
Veteran's attempt to reopen the claim, finding that new and 
material evidence had not been submitted.  The Veteran did 
not appeal this decision.  

A claim will be reopened if the claimant submits new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v Derwinski, 1 Vet. 
App. 140, 14 (1991).  

New evidence is defined as evidence not previously submitted 
to agency decision makers; material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Veteran sought to reopen his claim for service connection 
in an October 2006 filing.  In connection with the claim, 
additional service treatment records were associated with the 
claims file together with a February 2007 statement from a 
private physician suggesting a relationship between injuries 
the Veteran sustained in service and current back disability.  

As these records were not considered with the prior denials, 
and at least suggest a relationship between current 
disability and service, they raise a reasonable possibility 
of substantiating his claim, making them both new and 
material.  Accordingly, the Board finds the Veteran's claim 
should be reopened.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the Board's reopening of the Veteran's claim for 
service connection for a back condition is considered a full 
grant of the appeal for this issue.  Accordingly, any 
potential failure of VA in fulfilling its duties to notify 
and to assist is harmless error, and there is thus no need to 
discuss these duties in detail.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a back condition, and that 
claim is reopened.  


REMAND

Having reopened the Veteran's claim for service connection 
for a back condition, the Board must now determine whether 
service connection is warranted.  As this issue requires 
further development, this claim must be remanded.

Evidence indicates that the Veteran complained of back pain 
while in-service in November 1975.  The Veteran injured 
himself while diving, and he was diagnosed as suffering from 
a muscle strain.  There is thus at least some evidence of an 
in-service occurrence of a back condition.

Further, there is evidence that the Veteran currently suffers 
from a back condition.  A February 2007 letter from one of 
the Veteran's private physicians, a Dr. Joel Baumgartner, 
indicates that the Veteran suffers from arthritic changes and 
disc degeneration in his lumbar spine.  

The only question thus remaining is whether there is a nexus 
between the Veteran's current back condition and his in-
service complaints of back pain.  Though the February 2007 
letter from Dr. Baumgartner states that it is possible that 
his current back condition is related to service, this 
opinion is too speculative to provide the requisite nexus.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Such a 
situation is present here, and a VA examination is required 
to determine both the extent of the Veteran's current back 
disability and whether it is related to his active duty 
service.  

In his December 2005 claim for service connection for an 
acquired psychiatric disorder, the Veteran stated that his 
claimed chronic adjustment disorder was secondary to his 
service-connected scar and residuals gunshot wound.  A 
February 2006 VA examiner found however that his current 
psychiatric disorder is secondary to poor chiropractic care 
that the Veteran received in the mid-1990s.  Following the 
above ordered development, if the Veteran is service 
connected for a back condition, his current psychiatric 
disorder may then be secondary to a different service-
connected disability.  This issue thus also requires 
readjudication.  

Furthermore, it does not appear a medical opinion has been 
obtained that directly addresses whether any behaviors noted 
in service were the early manifestations of current 
psychiatric disability.  Such an opinion should be obtained.  

With regard to the Veteran's claim for an increased rating 
for his scar and residuals of a gunshot wound, the Veteran 
has been afforded three VA examinations.  While these 
examinations have been fairly comprehensive regarding the 
Veteran's scars and the effects they have on him, the 
examinations have not explored whether there are any residual 
effects of the Veteran's gunshot wound on any of the 
Veteran's organs (other than his liver) or muscles.  In his 
September 2009 hearing, the Veteran spoke of muscle pain 
throughout his abdomen in the area where he was shot, and 
stated that he has consistently suffered from this pain since 
his gunshot.  A VA examination is thus required to determine 
whether this pain the Veteran described - or any other 
residuals from his gunshot wound that have not been 
considered - may be related to his service connected gunshot 
wound.  

Finally, on remand, the Veteran should be provided with 
notice of VA's duty to assist that conforms with the Court's 
decisions in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
and Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
vacated sub. nom. Vazquez-Flores v. Shinseki, Nos. 2008-7150, 
2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  
Pursuant to Dingess, the Veteran must be apprised of the type 
of evidence necessary to establish a disability rating or 
effective date for any possible award of benefits.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA spine examination to determine the 
nature and severity of any current back 
condition from which he suffers.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted.

In connection with the examination, the 
examiner is asked to express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that any diagnosed back 
disability is related to or secondary to 
an event, injury, or disease that occurred 
in service, including the in-service back 
strain and gunshot wound.  A complete 
rationale should be provided for all 
opinions expressed. 

2.  The Veteran should also be scheduled 
for a VA examination to determine the 
nature and severity of any current 
residuals he suffers from his in-service 
gunshot wound.  The examiner is 
specifically asked to provide an opinion 
regarding which muscles, if any, were 
damaged by the track of the bullet, and to 
indicate whether the pain the Veteran 
contends he experiences in his abdomen is 
a residual effect of his gunshot wound.  
The claims file should be provided to the 
examiner.  

3.  The Veteran should be scheduled for a 
VA psychiatric examination to determine 
whether any current psychiatric disability 
was manifested in service in the form of 
the Veteran's poor performance documented 
therein, and/or whether it is proximately 
due to any current back disorder.  The 
claims file should be provided to the 
examiner.  A complete rationale should be 
provided for all opinions expressed, and 
if any opinion cannot be provide without 
resort to speculation, the reasons for 
that should be set forth.  

4.  The RO should provide the Veteran 
notice of the law and regulations 
addressing the type of evidence necessary 
to establish a disability rating and 
effective dates for award of benefits he 
seeks.  The RO should also provide the 
Veteran with notice of the content of 
38 C.F.R. § 4.114, DCs 7301, 7311, 7312, 
7345, and § 4.118, DCs 7801-7805.

5.  Then, after ensuring any other 
necessary development has been completed, 
the RO should readjudicate the Veteran's 
claim.  If action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


